Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…v) a spill preventor forming a portion of the floor that extends around and houses the one or more food bowls and the one or more water bowls, wherein the spill preventor includes holes that are located around the one or more food bowls and the one or more water bowls so that any water, food, crumbs, or a combination thereof dropped are collected, and wherein the one or more water bowls and the one or more food bowls are recessed into the spill preventer; b) a communication system including: i) one or more cameras; ii) one or more speakers; and iii) one or more microphones; c) an entry system including: a cleaning system; d) a sanitizing system; e) a remote device including an application that is in communication with the kennel so that a user can control the feeding system, the communication system, the entry system, or a combination thereof; and f) a bathroom system; wherein the spill preventor, the one or more food bowls, the one or more water bowls, or a combination thereof are connected to the sanitizing system, the bathroom system, or both so that water or food is collected and stored in the sanitizing system, the bathroom system or both so that the water or food is disposable…” in claim 1 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643